KLEVANSKY PIPER, LLP
A Limited Liability Law Partnership
SIMON KLEVANSKY                  3217-0
ALIKA L. PIPER                   6949-0
ELAINE T. CHOW                  10377-0
CARISA LIMA KA’ALA DUFFY 7372-0
841 Bishop Street, Suite 1707
Honolulu, Hawaii 96813
Telephone: (808) 536-0200
Facsimile: (808) 237-5759
E-Mail: sklevansky@kplawhawaii.com
        apiper@kplawhawaii.com
        echow@kplawhawaii.com
        kduffy@kplawhawaii.com
Attorneys for Trustee Dane S. Field

                   UNITED STATES BANKRUPTCY COURT

                       FOR THE DISTRICT OF HAWAII

In re                                    Case No. 16-01294
                                         (Chapter 7)
ROLLOFFS HAWAII, LLC,

                    Debtor.

DANE S. FIELD, Chapter 7 Trustee for     Adversary Proceeding No. 18-90035
the Estate of Rolloffs Hawaii, LLC
                                         NOTICE OF STATUS
                    Plaintiff,           CONFERENCE

              v.
                                         Status Conference
TRASHMASTERS, LLC; CORRIDOR              Date: February 13, 2019
CAPITAL LLC; CORRIDOR                    Time: 2:00 p.m.
CAPITAL ADVISORS, LLC;                   Judge: Hon. Robert J. Faris
CORRIDOR TRASHMASTERS, L.P.;
SPB MANAGEMENT, LLC; SPB
WASTE, LLC; SPB CAPITAL GP,

115038.docx
  U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 14 Filed 02/12/19 Page 1 of 3
LLC; SPB CAPITAL PARTNERS,
L.P.; SPB PARTNERS, LLC; CRAIG
ENENSTEIN; L. GEOFFREY
GREULICH; EDWARD A.
MONNIER; JESSAMYN DAVIS; ARI
D. BASS; SCOTT R. BULLOCH;
KENNETH M. PRESSBERG;
KRISTIAN GOURLAY; DOUGLAS
L. ASAY; DOUGLAS D. ASAY;
CHARLES E. LEONARD; BRIAN
COLBECK; ROLLOFFS HAWAII,
INC.; THE KNG GROUP, LLC;
COLBECK CONSULTING LLC;
JOHN DOES 1-50; JANE DOES 1-50;
DOE CORPORATIONS 1-50; DOE
PARTNERSHIPS 1-50; DOE
ENTITIES 1-50,

                   Defendants.


                    NOTICE OF STATUS CONFERENCE

TO THE DEFENDANTS AND OTHER PARTIES IN INTEREST:

              PLEASE TAKE NOTICE THAT:

              1.   Conference Date, Time and Place: A status conference is

scheduled to be heard before the Honorable Robert J. Faris on the following date

and at the following time, in the indicated courtroom:

                   Date:         February 13, 2019
                   Time:         2:00 p.m.
                   Place:        United States Bankruptcy Court
                                 District of Hawaii
                                 1132 Bishop Street, Suite 250L
                                 Honolulu, Hawaii 96813


115038.docx                             -2-
  U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 14 Filed 02/12/19 Page 2 of 3
The conference may be continued without further notice other than by posting on

the Court’s bulletin board or by announcement, at the scheduled date and time of

the hearing, of the new hearing date.

              2.   Scope of Conference. Among the matters to be addressed at

the conference are (i) the proposed hearing date and briefing schedule for the

TrashMasters/Corridor/SPB related defendants’ motion to dismiss, (ii) the

proposed timing for a trial date, (iii) the proposed stay on discovery, and (iv) the

proposed continuance of the Scheduling Conference date.

              DATED: Honolulu, Hawaii, February 12, 2019.

                                              /s/ Carisa Lima Ka’ala Duffy
                                              SIMON KLEVANSKY
                                              ALIKA L. PIPER
                                              ELAINE T. CHOW
                                              CARISA LIMA KA’ALA DUFFY
                                              Attorneys for Plaintiff
                                              Trustee Dane S. Field




115038.docx                             -3-
  U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 14 Filed 02/12/19 Page 3 of 3
